Citation Nr: 1142793	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from April 1978 to September 1991, and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Sleep apnea is attributable to service.  


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran's service treatment records for both periods of service do not reflect a diagnosis of sleep apnea.  In written correspondence and at his August 2007 hearing, the Veteran indicated that immediately upon his return from Iraq, his wife told him that there was something wrong with him when he was sleeping and that he would stop breathing.  He explained that although he had on one occasion reported to VA that he had sleep apnea before he left for Iraq, he did not have sleep apnea, he had a snoring issue.  His wife also submitted a letter in which she indicated that when the Veteran returned from Iraq, he would stop breathing when he was sleeping for at least 30 seconds and she would have to wake him.  

Private medical evidence includes a February 2004 preservice report which appears to be a type of sleep study; however, it assessed the Veteran's blood pressure and made no diagnosis of sleep apnea.  The testing was performed by J. Denise Milam and was noted to be an "Accu DX Ambulatory Blood Pressure Report."  Following the Veteran's return from Iraq for his second period of service in November 2005, he was afforded a VA examination in January 2006, following the receipt by VA of his November 2005 claim of service connection for sleep apnea.  It was at that time that he indicated that he had possible sleep apnea prior to service.  As noted, the preservice assessment did not make that diagnosis.  The January 2006 VA examination yielded a diagnosis of sleep apnea.  The examiner determined that the Veteran needed a full work up.  

Following that VA examination, the Veteran sought treatment from Greta C. Manning, M.D., who indicated in an August 2006 letter that although the Veteran had been seen at her clinic since September 2002, he had never been diagnosed as having sleep apnea.  This statement is consistent with the preservice assessment which, as noted, did not reflect a diagnosis of sleep apnea.  Thereafter, an October 2006 assessment ordered by Dr. Manning made that diagnosis and a CPAP machine was ordered by her for the Veteran.  In a September 2007 letter, she stated that he was uncertain of when the Veteran had the onset of sleep apnea symptoms, whether it occurred before Iraq, during service, or afterwards.  Her personal diagnosis of sleep apnea for the Veteran was made in August 2006.  

On a May 2007 post-deployment physical, the Veteran also reported having problems with sleeping.  

In this case, the Veteran is fully competent to attest to his problems with sleeping.  Likewise, his wife is fully competent to state that she observed him when he stopped breathing during his sleep after he was discharged from service.  They are also both competent to attest to the Veteran's continuous symptoms after his discharge from service.  Layno; 38 C.F.R. § 3.159(a)(2).   The Board finds probative the competent evidence of pertinent sleep apnea symptoms dated almost immediately after he separated from service and he was examined within two months of that separation from service.  The Veteran had a diagnosis within two months of service and has continuously reported sleep apnea problems since service, as supported by his wife.  The Board finds that such competent lay statements of the Veteran and his wife as to symptoms dated from service that supported the diagnosis of sleep apnea, made by medical professionals, cumulatively provide competent and sufficient evidence to establish an etiology linked to service.  See Davidson; Jandreau.  

The evidence clearly shows some indications of a continuation of sleep apnea symptoms since service, for which the Veteran has received treatment.  There is no evidence of sleep apnea prior to service, as explained by the Veteran and his private physician.  The Veteran was separated from service in November 2005, filed a claim for service connection for sleep apnea that same month, was diagnosed with that disorder within two months, and has continuously reported problems related thereto.  The Board finds that this totality of evidence is persuasive and probative of the issue on appeal.  Thus, on weighing and assessing all of the evidence on file, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted. 


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


